Exhibit (10)(co) Suite 300 3025 Chemical Road Plymouth Meeting, PA 19462 February 10, 2012 Mr. Gary J. Morgan Senior Vice President - Finance& CFO Met-Pro Corporation 160 Cassell Road Harleysville, Pa. 19438 Re: Demand Line of Credit Dear Gary, Please be advised that we have reaffirmed your Discretionary Demand Line of Credit in the amount of $4,000,000 from February 28, 2012 through November 30, 2012. Borrowings under the Line will be on mutually agreeable terms and conditions, and will be subject to review from time to time. Borrowings are evidenced by the Demand Promissory Note dated February 23, 1996 and advances will be available at our discretion. Sincerely, /s/Dale R. Carr Dale R. Carr Senior Vice President Agreed and Accepted this17th day ofFebruary 2012. /s/Raymond J. De Hont /s/Gary J. Morgan Raymond J. De Hont Gary J. Morgan Chairman and CEO Senior Vice President -Finance & CFO
